DETAILED ACTION
This final office action is in response to claims 21-32 filed on 02/23/2022 for examination. Claims 21-32 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed February 23, 2022 has been entered. Claims 21-32 remain pending in the application. The claims have been amended. Applicants’ arguments and amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final Office Action mailed December 8, 2021. Claims 21-32 have been amended and have necessitated a new ground(s) of rejection in this Office Action. Applicants’ arguments filed on 09/21/2021 are related to the renewal of expiring certificate, and provide an unclear citation to (cancelled) claim 18 with directly quoted language that does not appear to be present in the Applicants’ disclosure. Remarks, pg. 8. Applicants further opine that Howcroft does not disclose performing S610 acquisition request processing for acquiring the electronic certificate based on applying the change information to the first setting 719. Remarks, pg. 9. However, Applicants are directed to Howcroft at [0024] and [0046-048], wherein the user sets a first setting that determines the renewal time, and then the user sets a second setting that determines a time interval to retry the request <i.e., change information>. This interval is then applied the renewal time when necessary by performing a renewal request at a random fraction of the provided time interval <i.e., applies the change information to the first setting’s renewal time>. Id. Further, Examiner notes that the Parkinson (US20080320569) reference similarly discloses applying a determined random timing adjustment <i.e., change information> to certificate renewal dates to reduce congestion. See, e.g., Parkinson at [0011], [0017]. Novak (US20130061299) similarly teaches applying randomized timing changes to credential renewal times to reduce congestion. See, e.g., Novak at [0012] and [0127-129].
In view of the foregoing, and hereinbelow with regards to 35 U.S.C. 103, applicant’s amendments and arguments regarding claims 21-32 have been fully considered, but are not persuasive to differentiate over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 28-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 28 introduces a “calculated start date and time” (line 12), “the start date and time for the electronic certificate acquisition request” (line 13), “the user start date and time” (line 14), and “the same date and time” (line 20). There is unclear antecedent basis for the foregoing dates and times of lines 14 and 20, or the subsequent referrals thereto. Examiner further notes it is unclear as to which of the introduced dates and times “the same data and time” (line 20) is referring to. Claim 30 recites a similar deficiency and is rejected under like rationale. Claims 29 and 31-32 incorporate the deficiency of their respective parent claim, and are rejected under like rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howcroft et al (US20110087881, Hereinafter “Howcroft”) in view of Parkinson et al. (US20080320569, Hereinafter “Parkinson”).
Regarding claim 21, Howcroft teaches an information processing apparatus (see abstract, system processes certificate information; [0046] – technicians control the system using settings) comprising: 
at least one processor; and a memory device storing a set of instructions which, when executed by the at least one processor, cause the information processing apparatus to perform operations ([0067-068] – system implemented via a memory and processor, wherein the processor executes instructions stored in the memory) including: 
receiving, via a network, setting information from a setting apparatus that is able to distribute the setting information to a plurality of devices including the information processing apparatus (fig. 5 and [0044] – technician connects over a network to a plurality of devices; [0046] – the remote technician can provide setting information for managing certificates of systems on the network), wherein the received setting information includes, as a first setting, a user start date and time to automatically request acquisition of an electronic certificate from a certificate authority ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. <i.e., the system accepts the setting(s) from a user> The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate <i.e., first setting for timing of making an acquisition request>, and a timeframe for retrying the request for acquiring the certificate”; see user customizable setting screen of fig. 6, fig. 10; [0023] – certificate authority issues the electronic certificates) and includes, as a second setting, an adjustment setting that specifies a timing adjustment interval ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate <i.e., a second setting of automatically adjusting the start timing of making the acquisition request>; see the user customizable setting screens with these options located besides each other in fig. 6; additionally, fig. 10 also can provide for a range to the re-acquisition timing, see 6th row “Between […]”), 
generating change information by applying a generated random number to the second setting ([0024] & [0046] – the user sets a first setting that determines the renewal time, and then the user sets a second setting that determines a time to retry the request <i.e., a change information is generated when the user enters the second setting>; further, at [0047-048], e.g., “The STB 508 and other STBs can retry indefinitely at random fractions of six hours <i.e., the provided retry setting> until it gets the certificate” <i.e., similarly interpretable as generating change information based on the second input/retry setting>), 
performing acquisition request processing for acquiring the electronic certificate at a timing determined based on applying the change information to the first setting ([0048-52] – processing is performed to acquire the requested certificate using the timeframe for generating a request for acquiring the certificate <i.e., first setting>, and also the timeframe for retrying the request for acquiring the certificate <i.e., the second setting received is used to produce information that changes the first setting’s acquisition time>), 
acquiring the electronic certificate from the certificate authority as a response to performing the acquisition request processing ([0048-51] – processing is performed to acquire the requested certificate), and 
providing a screen for accepting designations related to the first setting and the second setting from a user ([0046-047] and [0060] – technicians interact with their screen to set the timing for acquiring the certificate <i.e., first setting>, and also the timeframe for retrying the request for acquiring the certificate <i.e., the second setting>).
Howcroft further teaches wherein a timing for the acquisition request is determined based on the first setting without change information (i.e., the first timing for renewal, see, e.g., [0046]) and also teaches possible subsequent adjustment by a second setting ([0046] - the timeframe for retrying the request for acquiring the certificate). Additionally, Howcroft teaches “any other setting associated with retrieving the certificate or acquiring information regarding the certificate” may similarly be disclosed on the screen for interaction with by a technician (see, e.g., Howcroft at [0046-47], [0060]). 
Yet, Howcroft appears to fail to specifically disclose displaying an option to enable or disable the renewal adjustment caused by the second setting. Particularly, Howcroft appears to fail to disclose wherein, on the screen, performing switching between a state in which the second setting is enabled and a state in which the second setting is disabled, wherein, in a case where the second setting is disabled according to the accepted designations, a timing for the acquisition request processing is determined based on the first setting without the change information.
However, Parkinson teaches a similar system for renewing digital certificates (see abstract) wherein a digital certificate’s renewal time has a plurality of settings (see, e.g., [0017-018] – a certificate’s renewal date <i.e., first setting> is altered by change information based on a seed <second setting> and then/or by designated dates <i.e., third setting>), wherein, on the screen, performing switching between a state in which the second setting is enabled and a state in which the second setting is disabled ([0025] – the user may invoke the staggered renewal module based on a menu selection or command line <i.e., switches to a staggering enabled module>; see also [0018] – further adjustments may be made if the user indicates excluded dates <i.e., activating a third setting>), wherein, in a case where the second setting is disabled according to the accepted designations, a timing for the acquisition request processing is determined based on the first setting without the change information (if staggering is not invoked in the menu in [0025], no staggering is added <i.e., renewal timing is based on the renewal date of the certificate without an offset added as in, e.g., [0003]>; see also [0018] and [0027] – if no date is provided, no change information based on excluded dates is produced).
While the enabled/disabled change information of Parkinson is not identical to the change information of Howcroft, Parkinson demonstrates that it was clearly within the level of ordinary skill in the art before the effective filing date of the claimed invention to enable or disable settings pertaining to change information for the renewal of digital certificates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howcroft with the teachings of Parkinson, wherein, on the screen, performing switching between a state in which the second setting is enabled and a state in which the second setting is disabled, wherein, in a case where the second setting is disabled according to the accepted designations, a timing for the acquisition request processing is determined based on the first setting without the change information, so that technicians can control when they want the system to perform techniques to reduce congestion during renewal of certificates (see, e.g., Howcroft at [0046-048] and Parkinson at [0004]).

Regarding claim 22, the combination of Howcroft and Parkinson teach the information processing apparatus according to claim 21. The combination of Howcroft and Parkinson appear to fail to specifically disclose wherein the generated random number is generated based on information unique to the information processing apparatus.  
However, Eyer teaches a system configured to reduce system resource demand using random delay periods (see [0020-0022]), wherein the generated random number is generated based on information unique to the information processing apparatus ([0026] – “a random number generator (pseudorandom number generator) is used to compute a random delay time for trigger execution of a particular TDO”; [0027] – “a number unique to the specific unit should preferably be used at the seed for the random number generating algorithm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Howcroft and Parkinson with the teachings of Eyer, wherein the generated random number is generated based on information unique to the information processing apparatus, so that the many receiving units do not generate the same result for renewal (see, e.g., Eyer at [0027]).

Regarding claim 23, the combination of Howcroft, Parkinson, and Eyer teach the information processing apparatus according to claim 22, wherein the information unique to the information processing apparatus is one of the following: a media access control (MAC) address, an Internet Protocol (IP) address, or a serial number set in the information processing apparatus (Eyer at [0044] & [0027] – “the seed data may for example be a portion of or an entire IP address, MAC address or serial number or any combination thereof which is used as a seed 630 for a random number generator module or process 632 which can be used in the manner discussed above to generate a random number used to calculate the trigger delay time”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Howcroft and Parkinson with the teachings of Eyer, wherein the information unique to the information processing apparatus is one of the following: media access control (MAC) address, an Internet Protocol (IP) address, and a serial number set in the information processing apparatus, so that the many receiving units to not generate the same result (see, e.g., Eyer at [0027]).  

Regarding claim 26, the combination of Howcroft and Parkinson teach the information processing apparatus according to claim 21, wherein the information processing apparatus is caused to perform further operations including: 
generating setting data, including the designations related to the first setting and the second setting accepted via the provided screen (Howcroft at [0046-047] and [0060] – technicians interact with their screen to set the timing for acquiring the certificate <i.e., first setting>, and also the timeframe for retrying the request for acquiring the certificate <i.e., the second setting>), of a predetermined format (Howcroft at [0046-047] and [0060] – technicians interact with their screen to set the timing for acquiring the certificate <i.e., first setting>, and also the timeframe for retrying the request for acquiring the certificate <i.e., the second setting>; formats may be, e.g., as shown in figs. 6-7 and 9-11), and outputting the generated setting data as a response of a request from another device (Howcroft at [0055-057] – output report for certificate renewal information is generated and provided to the remote technician’s device).  

Regarding claim 27, Howcroft teaches a control method for an information processing apparatus (see abstract, system processes certificate information; [0046] – technicians control the system using settings), the control method comprising: 
receiving, via a network, setting information from a setting apparatus that is able to distribute the setting information to a plurality of devices including the information processing apparatus (see fig. 5 and [0044] – technician connects over a network to a plurality of devices; [0046] – the remote technician can provide setting information for managing certificates of systems on the network), wherein the received setting information includes, as a first setting, a user start date and time to automatically request acquisition of an electronic certificate from a certificate authority ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. <i.e., the system accepts the setting(s) from a user> The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate <i.e., first setting for timing of making an acquisition request>, and a timeframe for retrying the request for acquiring the certificate”; see user customizable setting screen of fig. 6, fig. 10; [0023] – certificate authority issues the electronic certificates) and includes, as a second setting, an adjustment setting that specifies a timing adjustment interval ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate <i.e., a second setting of automatically adjusting the start timing of making the acquisition request>; see the user customizable setting screens with these options located besides each other in fig. 6; additionally, fig. 10 also can provide for a range to the re-acquisition timing, see 6th row “Between […]”); 
generating change information by applying a generated random number to the second setting ([0024] & [0046] – the user sets a first setting that determines the renewal time, and then the user sets a second setting that determines a time to retry the request <i.e., a change information is generated when the user enters the second setting>; further, at [0047-048], e.g., “The STB 508 and other STBs can retry indefinitely at random fractions of six hours <i.e., the provided retry setting> until it gets the certificate” <i.e., similarly interpretable as generating change information based on the second input/retry setting>); 
performing acquisition request processing for acquiring the electronic certificate at a timing determined based on applying the change information to the first setting ([0048-52] – processing is performed to acquire the requested certificate using the timeframe for generating a request for acquiring the certificate <i.e., first setting>, and also the timeframe for retrying the request for acquiring the certificate <i.e., the second setting received is used to produce information that changes the first setting’s acquisition time>. The certificate is then retrieved at a timing based on the first and second settings.); 
acquiring the electronic certificate from the certificate authority as a response to performing the acquisition request processing ([0048-51] – processing is performed to acquire the requested certificate); and 
providing a screen for accepting designations related to the first setting and the second setting from a user ([0046-047] and [0060] – technicians interact with their screen to set the timing for acquiring the certificate <i.e., first setting>, and also the timeframe for retrying the request for acquiring the certificate <i.e., the second setting>).
Howcroft further teaches wherein a timing for the acquisition request is determined based on the first setting without change information (i.e., the first timing for renewal, see, e.g., [0046]) and also teaches possible subsequent adjustment by a second setting ([0046] - the timeframe for retrying the request for acquiring the certificate). Additionally, Howcroft teaches “any other setting associated with retrieving the certificate or acquiring information regarding the certificate” may similarly be disclosed on the screen for interaction with by a technician (see, e.g., Howcroft at [0046-47], [0060]). 
Yet, Howcroft appears to fail to specifically disclose displaying an option to enable or disable the renewal adjustment caused by the second setting. Particularly, Howcroft appears to fail to disclose wherein, on the screen, performing switching between a state in which the second setting is enabled and a state in which the second setting is disabled, wherein, in a case where the second setting is disabled according to the accepted designations, a timing for the acquisition request processing is determined based on the first setting without the change information.
However, Parkinson teaches a similar system for renewing digital certificates (see abstract) wherein a digital certificate’s renewal time has a plurality of settings (see, e.g., [0017-018] – a certificate’s renewal date <i.e., first setting> is altered by change information based on a seed and/or designated dates <i.e., second and third settings>), wherein, on the screen, performing switching between a state in which the second setting is enabled and a state in which the second setting is disabled ([0025] – the user may invoke the staggered renewal module based on a menu selection or command line <i.e., switches to a staggering enabled module>; see also [0018] – further adjustments may be made if the user indicates excluded dates <i.e., activating a third setting>), wherein, in a case where the second setting is disabled according to the accepted designations, a timing for the acquisition request processing is determined based on the first setting without the change information (if staggering is not invoked in the menu in [0025], no staggering is added <i.e., renewal timing is based on the renewal date of the certificate without an offset added as in, e.g., [0003]>; see also [0018] and [0027] – if no date is provided, no change information based on excluded dates is produced).
While the enabled/disabled change information of Parkinson is not identical to the change information of Howcroft, Parkinson demonstrates that it was clearly within the level of ordinary skill in the art before the effective filing date of the claimed invention to enable or disable settings pertaining to change information for the renewal of digital certificates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howcroft with the teachings of Parkinson, wherein, on the screen, performing switching between a state in which the second setting is enabled and a state in which the second setting is disabled, wherein, in a case where the second setting is disabled according to the accepted designations, a timing for the acquisition request processing is determined based on the first setting without the change information, so that technicians can control when they want the system to perform techniques to reduce congestion during renewal of certificates (see, e.g., Howcroft at [0046-048] and Parkinson at [0004]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Howcroft in view of Parkinson, further in view of Kumar et al. (US20180351751, Hereinafter “Kumar”) and Cooper et al. (NPL: “RFC 5280 – Internet Public Key Infrastructure Certificate and Certificate Revocation List (CRL) Profile,” May 2008, Hereinafter “RFC 5280”).
Regarding claim 24, the combination of Howcroft and Parkinson teach the information processing apparatus according to claim 21. The combination of Howcroft and Parkinson appear to fail to teach wherein the information processing apparatus is caused to perform further operations including: generating a key pair that is used for encryption of communication data, generating a signature request of the electronic certificate, based on the generated key pair, setting a use for the electronic certificate, performing the signature request of the electronic certificate at a timing determined based on the accepted first setting and the change information, acquiring the electronic certificate with an electronic signature as a response to performing the signature request, and setting a use for the electronic certificate acquired by performing the signature request.  
However, Kumar teaches a similar system for issuing new certificates while avoiding high network loads (see [0218]), wherein the information processing apparatus is caused to perform further operations ([0234] – processor 210 executes code in memory 220; [0126] – instructions are executed on the apparatus) including: 
generating a key pair configured to be used for encryption of communication data ([0207] – a new key pair and new self-signed certificate is created for a trust anchor/rebranded trust anchor (TA); [0033] – TA encrypts a set of data; [0001] – the method is used for secure communication; [0039] – new key pairs may be generated for key update requests), generating a signature request of the electronic certificate, based on the generated key pair ([0038] – “EE sends CMP IR (Initial Request) with the certificate signing request containing EE public key and its metadata to be certified by CA”; [0003] – CA is a certificate authority; and [0008] – EE is an end entity; [0035] – certificates are based on a pair of private and public keys), performing the signature request of the electronic certificate at a timing determined based on the accepted first setting and the change information ([0038] – “EE sends CMP IR (Initial Request) with the certificate signing request containing EE public key and its metadata to be certified by CA”; [0039] – the key update request (KUR) might be requested because the EE certificate is going to expire; [0218] – the timing of the key update request (KUR) may be determined by a random function/delay time in order to avoid high network load), acquiring the electronic certificate with an electronic signature as a response to performing the signature request ([0039]- end entity sends the CMP KUR, and the certificate authority responds by sending the CMP KUP message which comprises the updated signed EE certificate; [0040] – certificate authority may also provide, in response to the CMP KUR, a new TA certificate).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Howcroft and Parkinson with the teachings of Kumar, wherein the information processing apparatus is caused to perform further operations including: generating a key pair that is used for encryption of communication data, generating a signature request of the electronic certificate, based on the generated key pair, performing the signature request of the electronic certificate at a timing determined based on the first accepted setting and the change information, and acquiring the electronic certificate with an electronic signature as a response to the signature request, so that certificates may be securely updated conforming with standard certificate protocol (see, e.g., Kumar at [0038]-[0040]).
The combination of Howcroft, Parkinson, and Kumar appear to fail to explicitly teach configured to set a use for the electronic certificate, and set a use for the acquired electronic certificate.  
However, RFC 5280 teaches standard certificate protocol disclosing to setting a use for the electronic certificate acquired from the certificate authority, and setting a use for the electronic certificate acquired by performing the signature request (see pages 6-7, paragraph section 2.3, and page 26, section 4.2 – conforming certificate authority’s certificates must include basic constraints, key usage, and certificate policies; page 32, 4.2.1.4 – “these policy information terms indicate the policy under which the certificate has been issued and the purposes for which the certificate may be used”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Howcroft, Parkinson, and Kumar with the teachings of RFC 5280 to comprise setting a use for the electronic certificate, and setting a use for the electronic certificate acquired by performing the signature request, to shield users from malicious actions and to conform with standard certificate protocol (RFC 5280 at page 6-7, section 2.3 and page 26, section 4.2) and to enforce policies on both the key within the certificate and the certificate (RFC 5280 at page 29, section 4.2.1.3-4.2.1.4).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Howcroft in view of Parkinson, further in view of Novak et al. (US20130061299, Hereinafter “Novak”).
Regarding claim 25, the combination of Howcroft and Parkinson teach the information processing apparatus according to claim 21. The combination of Howcroft and Parkinson appear to fail to specifically disclose wherein the information processing apparatus is an image forming apparatus configured to execute print processing.
However, Novak discloses a certificate renewal system processing information to produce images (see, e.g., abstract, [0166]), wherein the information processing apparatus is an image forming apparatus configured to execute print processing (Novak at [0166] & [0159] – printers and display screens are output devices used by the computer (i.e., computer may form images to display, and may execute print processing)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Howcroft and Parkinson with the teachings of Novak, wherein the information processing apparatus is an image forming apparatus configured to execute print processing, to produce physical copies of information (see, e.g., Novak at [0166] & [0159]).  

Claim(s) 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howcroft in view of Novak.
Regarding claim 28, Howcroft teaches a system comprising: a multifunction peripheral and a plurality of multifunction peripherals in the same network, wherein each multifunction peripheral (fig. 5 and [0044] – technician connects over a network to a plurality of devices; [0046] – the remote technician can provide setting information for managing certificates of systems on the network) includes: a processor and a memory coupled to each other and to perform operations ([0067-068] – system implemented via a memory and processor, wherein the processor executes instructions stored in the memory) including: 
receiving setting information from a user via the network (fig. 5 and [0044] – technician connects over a network to a plurality of devices; [0046] – the remote technician can provide setting information for managing certificates of systems on the network), wherein the setting information includes a user start date and time to automatically request acquisition of an electronic certificate from a certificate authority ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. <i.e., the system accepts the setting(s) from a user> The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate <i.e., first setting for timing of making an acquisition request>, and a timeframe for retrying the request for acquiring the certificate”; see user customizable setting screen of fig. 6, fig. 10; [0023] – certificate authority issues the electronic certificates) and includes an adjustment setting that specifies a timing adjustment interval ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate <i.e., a second setting of automatically adjusting the start timing of making the acquisition request>; see the user customizable setting screens with these options located besides each other in fig. 6; additionally, fig. 10 also can provide for a range to the re-acquisition timing, see 6th row “Between […]”), 
wherein the plurality of multifunction peripherals receive the same user start date and time and timing adjustment interval as received by the multifunction peripheral (fig. 5 and [0044] – technician connects over a network to a plurality of devices; [0046-048] – the remote technician can provide setting information for managing certificates of systems on the network. Time to renew is received as a setting, as well as a time for a period for renewal <i.e., timing adjustment interval> setting used to offset when retrying. When retrying, a random number is used to determine the retry time as a fraction of the period renewal <i.e., random number applied to the adjustment interval>), 
obtaining a time within the timing adjustment interval by applying a generated random number to the timing adjustment interval ([0046-048] – time to renew is received as a setting, as well as a time for a period for renewal <i.e., timing adjustment interval> setting used to offset when retrying. When retrying, a random number is used to determine the retry time as a fraction of the period renewal <i.e., random number applied to the adjustment interval>), Attorney Docket: 10181900US01calculating a calculated start date and time by applying the obtained time to the user start time ([0046-048] – time to renew is received as a setting, as well as a time for a period for renewal <i.e., timing adjustment interval> setting used to offset when retrying. When retrying, a random number is used to determine the retry time as a fraction of the period renewal <i.e., random number applied to the adjustment interval>. This adjusts the renewal time which was originally based on the first setting/time to renew), setting the calculated start date and time as the start date and time for the electronic certificate acquisition request ([0046-048] – time to renew is received as a setting, as well as a time for a period for renewal <i.e., timing adjustment interval> setting used to offset when retrying. When retrying, a random number is used to determine the retry time as a fraction of the period renewal <i.e., random number applied to the adjustment interval>. This adjusts the renewal time which was originally based on the first setting/time to renew), in addition to the user start date and time, and acquiring the electronic certificate from the certificate authority based on the calculated start date and time ([0046-048] – time to renew is received as a setting, as well as a time for a period for renewal <i.e., timing adjustment interval> setting used to offset when retrying. When retrying, a random number is used to determine the retry time as a fraction of the period renewal <i.e., random number applied to the adjustment interval>. This adjusts the renewal time which was originally based on the first setting/time to renew; [0049-51] – processing is performed to acquire the requested certificate).
While Howcroft teaches receiving input settings for determining how to offset the timing of renewing a certificate (see, e.g., [0046-048]), Howcroft appears to fail to specifically disclose wherein calculating and setting the calculated start date and time in each multifunction peripheral shifts the user start date and time such that the multifunction peripheral and the plurality of multifunction peripherals are prevented from transmitting, to the certificate authority, electronic certificate acquisition requests simultaneously on the same date and time.  
However, Novak teaches a system offsetting the timing of renewing a credentials in a system to reduce system load from a plurality of simultaneous requests (see, e.g., abstract, [0012], [0126-129]), wherein calculating and setting the calculated start date and time in each multifunction peripheral shifts the user start date and time such that the multifunction peripheral and the plurality of multifunction peripherals are prevented from transmitting, to the [credential] authority, electronic [credential] acquisition requests simultaneously on the same date and time ([0012], [0126-129] – a renewal time is calculated based on the set renewal date and an offset random delay, wherein the renewal times are distributed to avoid multiple requests arriving at the same date and time at the credential issuing controller <i.e., the systems avoid requesting at same time>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howcroft with the teachings of Novak, wherein calculating and setting the calculated start date and time in each multifunction peripheral shifts the user start date and time such that the multifunction peripheral and the plurality of multifunction peripherals are prevented from transmitting, to the certificate authority, electronic certificate acquisition requests simultaneously on the same date and time, to reduce system congestion and replication storms (see, e.g., Novak at [0126-0129]) with Howcroft at [0050-052]).

Regarding claim 29, the combination of Howcroft and Novak teach the system according to claim 28, wherein the electronic certificate is an updated electronic certificate (Howcroft at [0050-051] – electronic certificate is periodically renewed/updated at the predetermined times).  

Regarding claim 30, Howcroft teaches in a system having a multifunction peripheral and a plurality of multifunction peripherals in the same network (fig. 5 and [0044] – technician connects over a network to a plurality of devices; [0046] – the remote technician can provide setting information for managing certificates of systems on the network), the multifunction peripheral comprising: a processor and a memory coupled to each other and to perform operations ([0067-068] – system implemented via a memory and processor, wherein the processor executes instructions stored in the memory) including: 
receiving setting information from a user via the network (fig. 5 and [0044] – technician connects over a network to a plurality of devices; [0046] – the remote technician can provide setting information for managing certificates of systems on the network), wherein the setting information includes a user start date and time to automatically request acquisition of an electronic certificate from a certificate authority ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. <i.e., the system accepts the setting(s) from a user> The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate <i.e., first setting for timing of making an acquisition request>, and a timeframe for retrying the request for acquiring the certificate”; see user customizable setting screen of fig. 6, fig. 10; [0023] – certificate authority issues the electronic certificates) and includes an adjustment setting that specifies a timing adjustment interval ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate <i.e., a second setting of automatically adjusting the start timing of making the acquisition request>; see the user customizable setting screens with these options located besides each other in fig. 6; additionally, fig. 10 also can provide for a range to the re-acquisition timing, see 6th row “Between […]”), 
wherein the plurality of multifunction peripherals are configured to be in communication with the user over the network (fig. 5 and [0044] – technician connects over a network to a plurality of devices; [0046] – the remote technician can provide setting information for managing certificates of systems on the network), 
obtaining a time within the timing adjustment interval by applying a generated random number to the timing adjustment interval ([0046-048] – time to renew is received as a setting, as well as a time for a period for renewal <i.e., timing adjustment interval> setting used to offset when retrying. When retrying, a random number is used to determine the retry time as a fraction of the period renewal <i.e., random number applied to the adjustment interval>), calculating a calculated start date and time by applying the obtained time to the user start time ([0046-048] – time to renew is received as a setting, as well as a time for a period for renewal <i.e., timing adjustment interval> setting used to offset when retrying. When retrying, a random number is used to determine the retry time as a fraction of the period renewal <i.e., random number applied to the adjustment interval>. This adjusts the renewal time which was originally based on the first setting/time to renew), setting the calculated start date and time as the start date and time for the electronic certificate acquisition request ([0046-048] – time to renew is received as a setting, as well as a time for a period for renewal <i.e., timing adjustment interval> setting used to offset when retrying. When retrying, a random number is used to determine the retry time as a fraction of the period renewal <i.e., random number applied to the adjustment interval>. This adjusts the renewal time which was originally based on the first setting/time to renew), and 
acquiring the electronic certificate from the certificate authority based on the calculated start date and time ([0048-51] – processing is performed to acquire the requested certificate).
While Howcroft teaches receiving input settings for determining how to offset the timing of renewing a certificate (see, e.g., [0046-048]), Howcroft appears to fail to specifically disclose wherein calculating and setting the calculated start date and time in the multifunction peripheral shifts the user start date and time such that the multifunction peripheral is prevented from transmitting, to the certificate authority, the electronic certificate acquisition request simultaneously on the same date and time as any of the plurality of multifunction peripherals.  
However, Novak teaches a system offsetting the timing of renewing a credentials in a system to reduce system load from a plurality of simultaneous requests (see, e.g., abstract, [0012], [0126-129]), wherein calculating and setting the calculated start date and time in the multifunction peripheral shifts the user start date and time such that the multifunction peripheral is prevented from transmitting, to the certificate authority, the electronic certificate acquisition request simultaneously on the same date and time as any of the plurality of multifunction peripherals ([0012], [0126-129] – a renewal time is calculated based on the set renewal date and an offset random delay, wherein the renewal times are distributed to avoid multiple requests arriving at the same date and time at the credential issuing controller <i.e., the systems avoid requesting at same time>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howcroft with the teachings of Novak, wherein calculating and setting the calculated start date and time in the multifunction peripheral shifts the user start date and time such that the multifunction peripheral is prevented from transmitting, to the certificate authority, the electronic certificate acquisition request simultaneously on the same date and time as any of the plurality of multifunction peripherals, to reduce system congestion and replication storms (see, e.g., Novak at [0126-0129]) with Howcroft at [0050-052]).

Regarding claim 31, the combination of Howcroft and Novak teach the system according to claim 30, wherein the plurality of multifunction peripherals receive the same user start date and time and timing adjustment interval as received by the multifunction peripheral (Howcroft at fig. 5 and [0044] – technician connects over a network to a plurality of devices; [0046-048] – the remote technician can provide setting information for managing certificates of a plurality of systems on the network, e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500,” which can be provided to a plurality of renewal requesting systems).  

Regarding claim 32, the combination of Howcroft and Novak teach the system according to claim 31, wherein calculating and setting the calculated start date and time in each multifunction peripheral shifts the user start date and time such that the multifunction peripheral and the plurality of multifunction peripherals are prevented from transmitting, to the certificate authority, electronic certificate acquisition requests simultaneously on the same date and time (Novak at [0012], [0126-129] – a renewal time is calculated based on the set renewal date and an offset random delay, wherein the renewal times are distributed to avoid multiple requests arriving at the same date and time at the credential issuing controller). Page 6 of 10  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howcroft with the teachings of Novak, wherein calculating and setting the calculated start date and time in the multifunction peripheral shifts the user start date and time such that the multifunction peripheral is prevented from transmitting, to the certificate authority, the electronic certificate acquisition request simultaneously on the same date and time as any of the plurality of multifunction peripherals, to reduce system congestion and replication storms (see, e.g., Novak at [0126-0129]) with Howcroft at [0050-052]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                         /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438